Citation Nr: 1644210	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  14-17 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney-at-law 


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2007 to April 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
November 2011 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's attorney submitted a July 2016 extension request indicating that he wished to "obtain release forms for VA to gather treatment records from the University of Mississippi and a private facility in Bonneville, Mississippi . . . ."  Accordingly, a remand is warranted in order to assist the Veteran, as requested, in obtaining these outstanding treatment records.  Additionally, the Board notes the Veteran submitted some treatment records from Timber Hills Medical Health Center, however, these records appear to be incomplete as it seems the Veteran has been receiving ongoing treatment at Timber Hills Medical Center.  Therefore, the Veteran's claim must be remanded in order to obtain the outstanding private treatment records. 

The Veteran was provided with a September 2011 VA examination.  The examiner reviewed the Veteran's claims file and performed an in person examination.  The examiner noted the Veteran was currently prescribed anti-depressant and anti-anxiety medication.  The examiner noted the Veteran's symptoms included longstanding problems getting along with others and behavioral problems since high school.  The examiner provided the Veteran with a MMPI-2 test but found the results were inaccurate because the Veteran was over reporting.  The examiner concluded the Veteran met the criteria for a personality disorder but did not meet the criteria for a primary diagnosis.  

The Board finds the September 2011 VA examination to be inadequate as it did not address the psychiatric diagnoses of record.  Post-service the Veteran has been diagnosed with depressive disorder not otherwise specified, rule out (R/O) PTSD, and R/O major depressive disorder with psychotic features.  See, September 2012 and November 2012 private treatment records.  Additionally, a November 2011 VA treatment record noted a diagnosis of "Anxiety Disorder: panic, general anxiety, PTSD chronic."  In service, the Veteran was diagnosed with homicidal tendency, paranoia, and narcissism.  See March 2010 service treatment record (STR).  Therefore, a new VA examination must be obtained which includes a thorough rationale and consideration of the Veteran's previous diagnoses.    

Additionally, the Board notes the Veteran's enlistment examination does not contain notation of a psychiatric disorder, however, there is evidence in the Veteran's claims file that a psychiatric disorder preexisted his military service.  Specifically, a March 2010 STR noted the Veteran reported being treated for bipolar disorder 10 years prior to his enlistment.  The September 2011 VA examiner noted the Veteran reported having behavioral problems in high school.   

Therefore, the Veteran's claim must be remanded in order to obtain an adequate VA examination which appropriately considers whether the Veteran had a preexisting psychiatric disorder which was aggravated by his active service.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for a psychiatric disorder since service.  After securing any necessary releases, take all appropriate action to obtain these records, including updated VA treatment records and:

a. records from the University of Mississippi beginning in 2010 (the Veteran is advised he must adequately identify this facility, i.e., full name and address);
b. records from a private facility ("Free Clinic") in Booneville, Mississippi beginning in 2010 (the Veteran is advised he must adequately identify this facility, i.e., full name and address); and
c. updated records from Timber Hills Mental Health Center.  
 
2.  After the completion of the above schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any psychiatric disorder present since the Veteran filed his current claim in June 2011.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out.  Based on the examination and review of the record, the examiner should offer an opinion as to the following:

a.)  Is there clear and unmistakable evidence (obvious and manifest) that the Veteran's had a psychiatric disorder (other than personality disorder) that pre-existed his active service?  The examiner should consider and discuss as necessary the March 2010 STR noting the Veteran had been treated for bipolar disorder prior to his enlistment and the September 2011 VA examination noting the Veteran had behavioral problems in high school.  

b.)  If it is clear and unmistakable that the Veteran had a psychiatric disability that pre-existed service, did that psychiatric disability undergo a permanent or chronic increase in severity during service?  Please consider and discuss as necessary the March 2010 STR noting symptoms and assessing homicidal tendency, paranoia, and narcissism.  

c.)  If the answer to a.) and b.) is yes, is there clear and unmistakable evidence that any such increase in severity of such psychiatric disability during service was due to the natural progress of the condition?  

d.)  Please identify each psychiatric disorder diagnosed since June 2011, when the Veteran filed the current claim.  Please specifically consider and discuss diagnoses of (1) depressive disorder not otherwise specified; R/O PTSD, and R/O major depressive disorder with psychotic features noted in September 2012 and November 2012 private treatment records as well as (2) Anxiety Disorder: panic, general anxiety, PTSD chronic, noted in a November 2011 VA treatment record.   

e.)  As to each psychiatric disorder diagnosed since June 2011 it is at least as likely as not (50 percent or greater probability) that any such disability can be attributed to service?

The examiner should include a complete rationale for the findings and opinions expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, he and his attorney should be provided with a supplemental statement of the case.  Allow the appropriate time for response then return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


